United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waycross, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1826
Issued: September 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 2, 2011 appellant, through his attorney, filed a timely appeal of a June 28,
2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying that he was
injured in the performance of duty. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he was
injured in the performance of duty on February 7, 2010.
FACTUAL HISTORY
On February 12, 2010 appellant, then a 38-year-old sales and systems distributor, filed a
traumatic injury claim alleging that on February 7, 2010 he “passed out and hit head on
1

5 U.S.C. § 8101 et seq.

equipment.” The claim form indicated that appellant’s incident occurred during his regular tour
of duty at his duty station. On the reverse of the form, appellant’s supervisor stated that the
medical documentation did not support a work-related injury as appellant had two other claims
for the same type of incident. Appellant submitted a report dated February 9, 2010 from
Dr. Michael Baker, a Board-certified neurologist, indicating that he passed out due to syncope or
dehydration.
In a letter dated February 24, 2010, OWCP requested additional factual and medical
information from appellant including what he believed to be the cause of his fall, whether he
struck an object during his fall and whether there were any witnesses to his fall.
Appellant responded and stated that he did not have a clear recollection of the duties that
he was performing at the time of his blackout. He stated that he was spreading mail. Appellant
noted, “Everyone at work says I get in a confused state minutes before I pass out and start staring
at things and acting like I’m lost or something.” He further stated that he never remembered
what happened right before or after he blacked out. Appellant stated that this was the third time
in a year that he passed out. He stated that his doctors attributed his faints to standing on his feet
for long periods at work and becoming overheated. Appellant noted that he had borderline high
blood pressure and had been taking medication for this condition for three years. He stated that
the “rumor” was that he hit a pull down rack during his faint, but that there was only one witness
and he requested that OWCP obtain a statement from his employing establishment.
Appellant submitted a computerized tomography (CT) scan dated February 8, 2010 due
to headaches which was read as no acute intracranial abnormalities.
By decision dated April 2, 2010, OWCP denied appellant’s claim. It found that appellant
had not submitted medical evidence establishing a causal relationship between his employment
and his alleged injury.
In a report dated March 24, 2010, Dr. Harsh Singh, a Board-certified neurologist, noted
that appellant had passed out three times in the last year. He noted that appellant had a history of
headaches. Dr. Singh provided his findings on physical examination and stated, “At this point,
his events are unclear and they do not appear to be epileptic in nature.”
Appellant requested a review of the written record by an OWCP hearing representative
on April 27, 2010. He submitted additional medical evidence including a note dated April 28,
2010 from Dr. Jonathan Constantin, an osteopath, indicating that appellant had another episode
of vasovagal syncope at work and referring to his October 28, 2009 report. In a report dated
October 28, 2009, Dr. Constantin stated that appellant experienced “fairly classical vasovagal
syncope which was likely related to prolonged standing.” He recommended that appellant avoid
prolonged standing.
On February 8, 2010 Chris Dryden, a coworker, stated that appellant collapsed on the
floor on that date. Brandon Gamadge reported appellant’s fall. Mr. Dryden then drove appellant
home. He noted that appellant had a large lump on the back of his head.

2

The employing establishment controverted appellant’s claim on June 22, 2010 alleging
that appellant had an underlying condition which was not job related and which resulted in his
fall at work.
By decision dated August 5, 2010, OWCP’s hearing representative denied appellant’s
claim finding that the medical evidence did not establish a causal relationship between a specific
injury and the employment. The hearing representative explained that the medical evidence did
not clearly establish a causal relationship between appellant’s employment duty of standing and
his vascular syncope.
Dr. Gerard M. Gerling, a Board-certified neurologist, examined appellant on
September 13, 2010 diagnosing carpal tunnel syndrome and migraine headaches. He noted that
appellant had lost consciousness four times in the past year as diagnosed as vasovagal syncope.
Dr. Gerling found that appellant had a normal neurological examination and reviewed the
medical evidence. He noted that appellant’s treating physician diagnosed vasovagal syncope
related to overheating and standing for too long at work. Dr. Gerling disagreed with this
assessment. He stated, “There is insufficient evidence provided to indicate what his condition is,
but there is no evidence provided that indicates that he suffered a work-related injury.”
Dr. Gerling noted that vasovagal syncope was medically considered as a functional disorder
rather than an organic illness.
By decision dated October 18, 2010, OWCP denied appellant’s claim finding that the
evidence was not sufficient to establish that he sustained a traumatic injury in the performance of
duty on February 7, 2010. It stated that the medical evidence was not sufficient to establish that
a medical condition was diagnosed in connection with the claimed event. This decision included
full appeal rights.
Appellant informed OWCP on October 27, 2010 that his teeth were dislodged during the
fall. Appellant, through his attorney, requested an oral hearing on October 29, 2010. He
testified at the oral hearing on March 21, 2011 alleging that he was working outside in 100
degree weather and as he was leaving work walked by a concrete picnic table and fainted.
Appellant alleged that he hit a concrete door and that his supervisors found him lying in a pool of
blood with his teeth knocked out.2
In a report dated August 11, 2010, Dr. Constantin stated that appellant sustained a
traumatic syncopal event while working outside in 104 degree weather. He noted that appellant
had a syncopal episode in which he lost several teeth and struck his head which he was
hospitalized and released. Dr. Constantin stated, “This is a 38-year-old with fairly classic
vasovagal syncope and it seems to be clearly exacerbated by prolonged standing at work. His
last episode was his most dramatic and traumatic and occurred in 104 degrees temperature with
profuse sweating.”
By decision dated June 28, 2011, the hearing representative reviewed the medical
evidence and noted that variances between appellant’s description of the employment events. He
2

In the event that appellant is alleging a separate employment incident in August 2010 which resulted in a fall, he
should file a separate notice of traumatic injury regarding that claim.

3

concluded that appellant had blacked out and fell at work on February 7, 2010, but that the
medical evidence was not sufficient to establish that appellant’s work affected an underlying
medical condition on February 7, 2010.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury.”3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.4
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness, or mishap that might befall
an employee contemporaneous or coincidental with her employment; liability does not attach
merely upon the existence of any employee/employer relation.5 FECA provides for the payment of
compensation for disability or death of an employee resulting from personal injury sustained while
in the performance of duty. The term “in the performance of duty” has been interpreted to be the
equivalent of the commonly found prerequisite in workers’ compensation law, “arising out of and
in the course of employment.”6 “In the course of employment” deals with the work setting, the
locale, and time of injury.7 In addressing this issue, the Board has stated:
“In the compensation field, to occur in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be said to be
engaged in his master’s business; (2) at a place where he may reasonably be
expected to be in connection with the employment; and (3) while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental
thereto.”8
This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown, and this
encompasses not only the work setting but also a causal concept, the requirement being that the
employment caused the injury in order for an injury to be considered as arising out of the
3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Daniel J. Overfield, 42 ECAB 718, 721 (1991).

5

Minnie N. Heubner (Robert A. Heubner), 2 ECAB 20, 24 (1948); Christine Lawrence, 36 ECAB 422, 42324 (1985).
6

James E. Chadden, Sr., 40 ECAB 312, 314 (1988).

7

Denis F. Rafferty, 16 ECAB 413, 414 (1965).

8

Carmen B. Gutierrez, 7 ECAB 58, 59 (1954).

4

employment, the facts of the case must show some substantial employer benefit is derived or an
employment requirement gave rise to the injury.9
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.10 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence. To establish a causal relationship between the condition, as well as any attendant
disability, claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship.11
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant, a federal employee, has alleged that he was injured at his regular work station
during his tour of duty or during his employment at the time and place his duties required. He
has established that his injury occurred in the course of employment, but must also show that his
injury arose out of his employment, that his employment caused the injury.
If appellant’s injury was due to an idiopathic condition, the injury would not arise out of
his employment. OWCP has the burden of proof to submit medical evidence showing the
existence of a personal, nonoccupational pathology if it chooses to make a finding that a given
fall is idiopathic in nature. The fact that the cause of a particular fall cannot be determined does
not establish that it was due to an idiopathic condition and if the record does not establish a
particular fall was due to an idiopathic condition, it must be considered as merely an unexplained
9

See Eugene G. Chin, 39 ECAB 598, 602 (1988).

10

Elaine Pendleton, supra note 3.

11

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

12

James Mack, 43 ECAB 321 (1991).

5

fall, which is covered under FECA.13 The Board finds that there is no rationalized medical
evidence in the record that appellant’s fall on February 7, 2010 was due to an idiopathic
condition.
Appellant has submitted a variety of medical reports addressing the cause of the fall,
however, due to the conflicting nature of the medical reports from Drs. Constantin, Singh and
Gerling, the Board is unable to determine the cause of appellant’s fall. Dr. Constantin attributed
appellant’s fall to classical vasovagal syncope which was likely related to prolonged standing.
Dr. Singh stated that the cause of appellant’s blackout was unclear and did not appear to be
epileptic in nature. Dr. Gerling found that there was insufficient evidence provided to diagnose
appellant’s condition, but did not believe that it was related to standing in the performance of
duty.
As an unexplained fall while appellant was engaged in activities incidental to his
employment duties, an injury resulting from this fall is compensable. The Board finds that
OWCP has properly accepted that appellant had an unexplained fall on February 7, 2010. The
Board further finds that OWCP properly concluded that appellant did not establish any medical
condition for which compensation is claimed as a result of the February 7, 2010 employment
incident.
Appellant alleged that he hit his head during the February 7, 2010 fall. Mr. Dryden stated
that appellant had a large lump on the back of his head after the February 7, 2010 fall. Both the
Board and OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection. In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.14 On February 8, 2010 Dr. Baker provided the initial medical examination following
the February 7, 2010 fall, but did not diagnose any head condition resulting from the fall. He
listed his diagnoses as passed out, syncope and dehydration only. Appellant also underwent a
CT scan on February 9, 2010 due to a headache. The CT scan was found to be normal. The
Board notes that Drs. Gerling and Singh indicated that appellant had a history of headaches or
migraines. Due to this aspect of appellant’s medical history and the lack of affirmed medical
evidence diagnosing any head condition as a result of the February 7, 2010 fall, the Board is
unable to establish a causal relationship between the accepted employment incident on
February 7, 2010 and his headache on February 8, 2010.15 The medical evidence is not therefore
sufficient to establish a causal relationship between appellant’s unexplained fall and a diagnosed
medical condition.

13

M.M., Docket No. 08-1510 (issued November 25, 2008); Jennifer Atkerson, 55 ECAB 317 (2004).

14

G.G., 58 ECAB 389 (2007).

15

See Atkerson, supra note 13, (the Board found that a skull fracture demonstrated by x-ray following an
unexplained fall was not a clear cut traumatic injury claim that could be accepted on the basis of the physician’s
opinion as there was medical evidence of previous head traumas and no evidence whether the accepted fall was
sufficient to cause the skull fracture).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establishing that
he sustained an injury in the performance of duty on February 7, 2010.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

